THE         AYTORNEY    GENERAL
                              0F TEXAS




The Honorable    W. L. Hardwick                Opinion   No.   H-   84
County Attorney
Live Oak County                                Re:   Is an eighteen year old, who
George West,    Texas 78022                          is a qualified voter, eligible
                                                     to be elected and hold the office
                                                     of trustee of an independent
Dear   Mr.    Hardwick:                              school district?

    You have asked whether a person 18 years old, who is a qualified
voter and not otherwise   disqualified, is eligible to be elected and hold
the office of trustee of an independent &hool district.

    Section 21.007 of the Texas Education Code provides       that no one
shall be elected as such a trustee unless he is a qualified voter.       ‘Quali-
fied voter” is defined in Article 1. Ola of the Texas Election Code as “a
person who meets all the qualifications    and requirements    of voting as
prescribed   in Section 34 [Art.. 5.021 of this code”.  Article    5. 02 of the
Election Code would make 21 years of age the minimum         age for voting.

    However,    the Twenty-Sixth   Amendment     to the United States Constitution
provides that no State shall deny any citizen of the United States, 18 years
of age or older the right to vote on account of age.      Therefore,    regardless
of Senate Bill 123, which takes effect August 27, 1973, and generally         grants
18 year olds the status of adults [ see H-82 (1973)],    an individual who is 18
years of age and in compliance     with all other provisions   of Article   5.08
of the Election Code is eligible to be a candidate for the office of trustee
of an independent school district.

    Your     specific   question   therefore   is answered     in the affirmativ~e.




                                          p.   383
The Honorable     W.   L. Hardwick,   page 2       (H-84)




                            SUMMARY

              A qualified voter, 18 years of age or older,   is
          not ineligible because of age to be elected trustee
          of an independent! school district.

                                       Very      truly   yours.




Opinion   Committee




                                      p.   384